AQ 72A
(Rev. 8/82)

 

Case 5:20-cv-00095-LGW-BWC Document 10 Filed 07/20/21 Page 1 of 2

In the United States District Court
Sor the Southern District of Georgia

Waprross Dibision
HONG JAE KIM, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-95
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 9. Petitioner Hong Jae Kim (“Kim”)
did not file Objections to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge's Report
and Recommendation as the opinion of the Court, GRANTS
Respondent’s Motion to Dismiss, DISMISSES without prejudice
Kim's 28 U.S.C. § 2241 Petition for failure to exhaust his
administrative remedies, DIRECTS the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal, and

 
AO 72A
(Rev, 8/82)

 

 

Case 5:20-cv-00095-LGW-BWC Document 10 Filed 07/20/21 Page 2 of 2

DENIES Kim in forma pauperis status on appeal.

oT en ly , 2021.

SO ORDERED, this LD day o

  
  
   

ee

HON./LISA GODBEY WOOD, a
UNIVED STATES DISTRICT COURT
SOVTHERN DISTRICT OF GEORGIA

 
